

	

		III

		109th CONGRESS

		1st Session

		S. RES. 21

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Ms. Snowe, from the

			 Committee on Small Business and Entepreneurship, reported the following

			 original resolution; which was referred to the

			 Committee on Rules and

			 Administration

		

		RESOLUTION

		Authorizing expenditures by the Committee on Small

		  Business and Entrepreneurship.

	

	

		That, in carrying out its powers,

			 duties, and functions under the Standing Rules of the Senate, in accordance

			 with jurisdiction under rule XXV of such rules, including holding hearings,

			 reporting such hearings, and making investigations as authorized by paragraphs

			 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on

			 Small Business and Entrepreneurship is authorized from March 1, 2005, through

			 September 30, 2005, and October 1, 2005, through September 30, 2006, and

			 October 1, 2006, through February 28, 2007, in its discretion—

			(1)to make expenditures from the contingent

			 fund of the Senate;

			(2)to employ personnel; and

			(3)with the prior consent of the Government

			 department or agency concerned and the Committee on Rules and Administration,

			 to use on a reimbursable or non-reimbursable basis the services of personnel of

			 any such department or agency.

			2.

			(a)The expense of

			 the committee for the period March 1, 2005, through September 30, 2005, under

			 this resolution shall not exceed $1,302,943, of which amount—

				(1)not to exceed

			 $10,000 may be expended for the procurement of the services of individual

			 consultants, or organizations thereof (as authorized by section 202(i) of the

			 Legislative Reorganization Act of 1946); and

				(2)not to exceed

			 $10,000 may be expended for the training of the professional staff of such

			 committee (under procedures specified by section 202(j) of the Legislative

			 Reorganization Act of 1946).

				(b)For the period of

			 October 1, 2005, through September 30, 2006, expenses of the committee under

			 this resolution shall not exceed $2,286,820, of which amount—

				(1)not to exceed

			 $10,000 may be expended for the procurement of the services of individual

			 consultants, organizations thereof (as authorized by section 292(i) of the

			 Legislative Reorganization Act of 1946); and

				(2)not to exceed

			 $10,000 may be expended for the training of the professional staff of such

			 committee (under procedures specified by section 202(j) of the Legislative

			 Reorganization Act of 1946).

				(c)For the period of

			 October 1, 2006, through February 28, 2007, expenses of the committee under

			 this resolution shall not exceed $973,120, of which amount—

				(1)not to exceed

			 $10,000 may be expended for the procurement of the services of individual

			 consultants, or organizations thereof (as authorized by section 202(i) of the

			 Legislative Reorganization Act of 1946); and

				(2)not to exceed

			 $10,000 may be expended for the training of the professional staff of such

			 committee (under procedures specified by section 202(j) of the Legislative

			 Reorganization Act of 1946).

				3.The committee may report its findings,

			 together with such recommendations for legislation as it deems advisable, to

			 the Senate at the earliest practicable date, but not later than February 28,

			 2005.

		4.Expenses of the committee under this

			 resolution shall be paid from the contingent fund of the Senate upon vouchers

			 approved by the chairman of the committee, except that vouchers shall not be

			 required—

			(1)for the

			 disbursement of salaries of employees paid at an annual rate;

			(2)for the payment

			 of telecommunications provided by the Office of the Sergeant at Arms and

			 Doorkeeper, United States Senate;

			(3)for the payment

			 of stationery supplies purchased through the Keeper of the Stationery, United

			 States Senate;

			(4)for payments to

			 the Postmaster, United States Senate;

			(5)for the payment

			 of metered charges on copying equipment provided by the Office of the Sergeant

			 at Arms and Doorkeeper, United States Senate;

			(6)for the payment

			 of Senate Recording and Photographic Services; or

			(7)for payment of

			 franked mail costs by the Sergeant at Arms and Doorkeeper, United States

			 Senate.

			5.There are authorized such sums as may be

			 necessary for agency contributions related to the compensation of employees of

			 the committee from March 1, 2005, through September 30, 2005, October 1, 2005,

			 through September 30, 2006, and October 1, 2006, through February 28, 2007, to

			 be paid from the Appropriations account for Expenses of Inquiries and

			 Investigations.

		

